Citation Nr: 0016364	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines (the RO), which denied the appellant's claims of 
entitlement to service connection for a heart condition and a 
pulmonary condition.  In December 1998, the Board denied the 
appellant's claims of entitlement to service connection for a 
cardiovascular disability and for pulmonary tuberculosis.  
The appellant then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 
1999, while this case was pending before the Court, the 
appellant died.  In April 2000, the Court issued an Order 
dismissing the appellant's appeal and vacating the Board's 
December 1998 decision.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
heart condition and a pulmonary condition.

2.  The Board issued a decision on December 7, 1998, which 
denied the appellant's claims of entitlement to service 
connection for a cardiovascular disability and for pulmonary 
tuberculosis; that decision was appealed by the appellant to 
the Court.

3.  In July 1999, the appellant died.

4.  In April 2000, the Court issued an Order vacating the 
Board's December 1998 decision and dismissing the appeal.



CONCLUSION OF LAW

The June 1997 RO rating decision and all subsequent RO rating 
decisions regarding the issues of entitlement to service 
connection for a heart condition and a pulmonary condition 
are vacated.  The appeal is dismissed.  Landicho v. Brown, 
7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant died in July 1999, while his 
claims were pending before the Court.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho . Brown, 7 
Vet. App. 42, 54-55 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  38 C.F.R. § 20.1104 (1999).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's December 1998 decision and dismissed the 
appeal in April 2000.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the 
appellant's entitlements, and which may ensue at some point 
in the future.  Therefore, in accordance with Court's holding 
in Landicho, the Board finds that the RO must vacate the 
rating decisions upon which this case was premised.


ORDER

The RO is directed to vacate its June 1997 rating decision 
and all subsequent rating decisions regarding the issues of 
entitlement to service connection for a heart condition and a 
pulmonary condition.  The appeal is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

